Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, see the section of the remarks labelled "Rejections of Claims 1-3 under 35 U.S.C. 112(b)", filed 08/06/2021, with respect to the rejections of Claims 1-3 under 35 U.S.C. 112(b) have been fully considered and are sufficient to overcome the rejection.  The rejection of Claims 1-3 has been withdrawn. 
Specification
The abstract of the disclosure is objected to because of the following informalities:
The use of the term “the present disclosure” in line 1 is improper since it is a phrasing which can be implied. 
The abstract is 308 words in length. The examiner reminds the applicant that abstracts must be within the range of 50 to 150 words in length to be considered proper.
In view of these objections, the applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 2 is objected to because of the following informalities: 
In Claim 2, line 2 the phrase ".  Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3 are allowed.
Regarding Claim 1, the closest prior art at the time of filing, Kim (KR 1020160043362 A) teaches a damper dial for a vehicle air vent (Figure 6), comprising: 

a first dial bush (Figure 6, 220) in which a pivoting protrusion (Figure 6, 223) protrudes from one side surface of the first dial bush so as to penetrate through and be inserted into the pivot hole (Figure 6, assembly of 223 through hole 211 along axis α) formed in the dial body and a support pin (Figure 6, hooked portions of protrusion 223, the examiner maintains the interpretation of the hooked portion of 223 as a pin) extends from a distal end portion of the pivoting protrusion (Figure 6, extension of hooked portions from base of 223); 
a second dial bush (Figure 6, 110) in which an insertion hole (Figure 8, 111) is inwardly formed on one surface of the second dial bush so that the support pin of the first dial bush (Figure 7, 223) is inserted into the insertion hole (Figure 5, coupling of 223 in 111) and an annular groove is formed outside the insertion hole (Figure 8, annular outer surface of 110); and
an O-ring (Figure 4, 230) installed so that an outer surface of the O-ring makes contact with one side surface of the dial body (Figure 10, mating surfaces of 230 with 211) in a state where the O-ring is seated on the second dial bush (Figure 10, 230 mating with outer surface of 110);
Kim does not teach a dial fixture in which an assembling hole is formed such that the first dial bush and the second dial bush fixed to each of both left and right sides of the dial body are assembled to the dial fixture while making contact with inner wall surfaces of the dial fixture. Moreover, the examiner maintains the argument that there is no combination of prior art that would render this limitation obvious for one of ordinary skill in the art at the time of the claimed invention. 
Claims 3 are allowed by virtue of dependency on Claim 1. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
The abstract objections listed under the "Specification" heading on Page 2.
The objection of Claim 2 listed under “Claim Objections” on Page 3.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MARK P YOST/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762